Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted November 20, 2020, wherein claims 6, 30, 31, and 43-47 are amended and new claims 48-64 are introduced.  This application claims benefit of provisional application 62/006317, filed June 2, 2014.
Claims 1-7, 10-20, 25, 30, 31, and 36-64 are pending in this application.
Claims 1-7, 10-20, 25, 30, 31, and 36-64 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted November 20, 2020, with respect to the rejection of instant claims 7, 30, and 36-42 under 35 USC 103 for being obvious over Gombert et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the charge-modified starch be a particle having a particular diameter.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted November 20, 2020, with respect to the rejection of instant claims 7, 30, and 36-42 under 35 USC 103 for being obvious over Gombert et al. in view of Hakansson et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the charge-modified starch be a particle having a particular diameter.  Therefore the rejection is withdrawn.


The claimed invention (base claims 6 and 30) is directed to a cross-linked, charge modified starch derivative having a negative charge, with a charge density of greater than 5 meq/g, there the composition is further defined by being particles with a particular particle diameter, or the presence of void spaces having a particular diameter.  The prior art does not disclose a crosslinked starch having these particular features.  While Gombert et al. US8444820 (cited in previous action) discloses anionic starch having the claimed charge density which one of ordinary skill in the art would have been motivated to modify by crosslinking, one of ordinary skill in the art would not have, based on this reference, made this crosslinked product into a particle having the morphological features recited in base claims 6 and 30.
Base claim 31 claims a method of making a cross-linked anionic starch.  This method comprises steps of melting the starch with a plasticizer and water, and reacting it with the plasticizing agent.  TH prior art, including Gombert et al., does not disclose or suggest using such a method to make a crosslinked anionic starch having the claimed charge density.
Accordingly, Applicant’s amendment submitted November 20, 2020, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	1/14/2021